DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed on September 27, 2021.  Claim 15 has been cancelled.  Thus, claims 1-14 and 16-21 are pending.  Claims 1, 12 and 18 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in light of the newly added limitations.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0052000 to Larner et al. (hereinafter “Larner”).
Claims 1-6, 8-14, 16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larner.
With respect to independent claims 1 and 12, Larner discloses a vehicle propulsion system; a braking system; a steering system a computing system that is in communication with the vehicle propulsion system, the braking system, and the steering system (see paragraphs [0046] and [0050]:  Computing device 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely. In order to do so, computing device 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine by acceleration system 162), decelerate (e.g., by decreasing the fuel supplied to the engine, changing gears, and/or by applying brakes by deceleration system 160), computing device 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine by acceleration system 162), decelerate (e.g., by decreasing the fuel supplied to the engine, changing gears, and/or by applying brakes by deceleration system 160). Such communication may be facilitated by any device capable of transmitting data to and from other computing devices, such as modems and wireless interfaces.); wherein the computing system comprises: 
a processor (see paragraph [0053]:  personal computing device including a one or more processors); and 

selecting a route for a passenger of the autonomous vehicle for a trip to a destination in the autonomous vehicle, the route for the passenger being selected from a plurality of potential routes to the destination, the route for the passenger being selected based on a preference of the passenger and aggregate ride quality feedback from passengers of autonomous vehicles in a fleet assigned to locations along the potential routes to the destination (see paragraph [0076], [0079] and [0080]:  Because Route 1 is shorter than Route 2, Route 1 and the cautious driving style may be selected when the shortest route is indicated as a user preference. In the situation where a passenger is determined to be prone to motion sickness, Route 2 and the cautious driving style may be selected since this combination yields the lowest motion sickness value, 0.1.  The motion sickness values for each portion of the given route may be aggregated in order to determine the total motion sickness value of the given route.  A first route of the set of routes is selected based on the total motion sickness value of each route of the set of routes. The first route may be selected for being, by way of example, the route with the lowest total motion sickness value, the fastest route with the highest total motion sickness value not exceeding a threshold value, or the shortest route with the lowest total motion sickness value. Then, at block 940, a vehicle may be maneuvered autonomously according to the selected first route.), 
wherein the aggregate ride quality feedback comprises at least first ride comfort data provided by a subset of the passengers of the autonomous vehicles signifying experienced discomfort at a first location and second ride comfort data provided by a second subset of the passengers of the autonomous vehicles signifying experienced discomfort at a second location, wherein the discomfort experienced at the first location comprises motion sickness, wherein the discomfort experienced at the second location comprises motion sickness, wherein the autonomous vehicle is in the fleet (see paragraphs [0003] and [0025], a passenger with motion 
controlling at least one of the vehicle propulsion system, the braking system, or the steering system to move the autonomous vehicle along the route as selected for the trip to the destination (see paragraph [0046]:  computing device 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine by acceleration system 162), decelerate (e.g., by decreasing the fuel supplied to the engine, changing gears, and/or by applying brakes by deceleration system 160), change direction (e.g., by turning the front or rear wheels of vehicle 100 by steering system 164), and signal such changes (e.g., by lighting turn signals of signaling system 166). Thus, the acceleration system 162 and deceleration system 160 may be a part of a drivetrain that includes various components between an engine of the vehicle and the wheels of the vehicle. Again, by controlling these systems, computing device 110 may also control the drivetrain of the vehicle in order to maneuver the vehicle autonomously.).  
With respect to dependent claim 2 and 14, Larner discloses the route for the passenger further being selected based on elevation change rates along the potential routes (see paragraph [0066] and [0081]:  Characteristics of roadways from detailed map information 136, such as amount of curves, turns, hills, intersections, stop signs, and traffic lights, may also inform the determination of predicted accelerations.  Predicted accelerations may be used to determine sway, surge, and heave motion sickness values as discussed further below.  The selected route and driving style may be changed in real-time based upon updated route characteristics and/or a passenger's input.).  
Larner discloses the route for the passenger further being selected based on velocity change rates along the potential routes (see paragraphs [0026] and [0035]:  Each portion of each route of the set of routes may be assigned a motion sickness value by combining a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles.  The sway motion sickness value may be determined based on a lateral acceleration, or rate of change in the lateral motion of a vehicle; the surge motion sickness value may be determined based on a fore-aft acceleration, or rate of change in the fore-aft motion of a vehicle; and the heave motion sickness value may be determined based on a vertical acceleration, or rate of change about the pitch axis of a vehicle.  A driving style may represent a set of parameters at which a vehicle operates, such as speed and rate of acceleration.  For the assertive driving style, a vehicle may operate at posted speed limits and may accelerate at a faster rate than a vehicle operating at the moderate driving style. For the cautious driving style, a vehicle may operate at slower speeds, such as half the posted speed limits, and may accelerate at a slower rate than a vehicle operating at the moderate driving style.).  
With respect to dependent claim 4, Larner discloses the route for the passenger further being selected based on direction change rates along the potential routes (see paragraphs [0043], [0066] and [0069]:  The device may also track increases or decreases in speed and the direction of such changes. The device's provision of location and orientation data as set forth herein may be provided automatically to the computing device 110, other computing devices and combinations of the foregoing.  Predicted accelerations may include accelerations in different directions, such as lateral acceleration 710, fore-aft acceleration 712, and vertical acceleration 714 as shown in FIG. 7. As discussed in further detail below, predicted accelerations may be used to determine sway, surge, and heave motion sickness values as discussed further below.  The filtered lateral, fore-aft, and vertical accelerations may be processed to determine sway, surge, and heave motion sickness values for the given portion of the route.).

With respect to dependent claim 6 and 16, wherein: the preference of the passenger is to select the route as a function of scenery; and the aggregate ride quality feedback from the passengers of the autonomous vehicles in the fleet assigned to the locations along the potential routes further comprises data specifying scenic positions reported by the passengers of the autonomous vehicles in the fleet at the locations (see paragraphs [0079] and [0092]: The motion sickness values for a given portion including a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value. The motion sickness values for each portion of the given route may be aggregated in order to determine the total motion sickness value of the given route. In-vehicle entertainment options may be tailored based on the determined motion sickness values for each portion of the route. For example, on portions of routes with higher motion sickness values or motion sickness values above a set threshold, a screen that a passenger is looking at may be positioned so that the passing scenery is in the passenger's field of view.).  
With respect to dependent claim 8, Larner discloses the memory further stores computer- executable instructions that, when executed by the processor, cause the processor to perform acts including: receiving user input specifying the preference of the passenger; wherein the route for the passenger is selected responsive to receipt of the user input specifying the preference of 
With respect to dependent claim 9, wherein the user input specifying the preference of the passenger comprises a route change request, wherein the route change request signifies discomfort of the passenger of the autonomous vehicle as the autonomous vehicle traverses a selected route, wherein selecting the route for the passenger comprises: switching from the selected route for the passenger of the autonomous vehicle for the trip to the destination to the route selected in response to receipt of the route change request (see paragraph [0081]:  the selected route and driving style may be changed in real-time based upon updated route characteristics and/or a passenger's input. Updated route characteristics may include, for example, actual traffic congestion and patterns detected while the vehicle is in route to the destination. Actual motion sickness values for a portion of a route may therefore be higher than the determined motion sickness values for the portion of the route due to the updated route characteristics. In situations where the actual motion sickness value is higher, the autonomous 
With respect to dependent claim 10, Larner discloses wherein the user input specifying the preference of the passenger comprises selection of a route suggested by a third party, wherein the suggested route comprises a location suggested by the third party along the suggested route (see paragraph [0028]:  When a given driving style is set as a preferred driving style, a long route with a total motion sickness dose value may be selected instead of a short route with a total motion sickness value higher than that of the long route. When a preference for shortest route is indicated, a shortest route with a less assertive driving style may be selected. When a passenger is determined to be prone to motion sickness, a route and driving style with a lowest total motion sickness value may be selected. Thereafter, an autonomous vehicle may be operated to navigate to the end location using the selected pairing of route and driving style.).  
With respect to dependent claim 11, Larner discloses wherein the user input specifying the preference of the passenger comprises selection of a destination suggested by a third party (see paragraph [0087]:  The total motion sickness values for the one or more routes for each of the plurality of driving styles may be provided for display.  The display 800 includes routing options 810 and 820 for Route 1 and Route 2, respectively, and a map 830 depicting Route 1 and Route 2. Each routing option includes driving style information 882, 884, 886, 862, 864, and 866. In other examples, a recommended pairing of route and driving style may be provided as well.).
With respect to dependent claim 13, Larner discloses wherein the route is further selected based on a number of direction changes above a threshold degree of directional change along the potential routes (see paragraphs [0085] and [0086]: A threshold value for a portion of a route 
With respect to dependent claim 14, Larner discloses wherein the route is further selected based on a number of elevation changes above a threshold elevation change along the potential routes (see paragraphs [0026], [0033] and [0086]: Each portion of each route of the set of routes may be assigned a motion sickness value by combining a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles. The motion sickness value may indicate a likelihood that a passenger may experience motion sickness from a particular portion of the route and a particular driving style. Using characteristics of each portion of each route, the sway, surge, and heave motion sickness values may be based determined.  Characteristics of roadways may include shape (hills, curves, degrees of turns, etc.), elevation, and terrain. In some examples, the detailed map information may include predetermined virtual rails along which computing device 110 may maneuver vehicle 100.  The actual total motion sickness value for the route overall may be determined to exceed the threshold value if the remaining portions of the selected route is executed with the selected driving style. In response, the selected route and the driving style may be changed in real-time as described above. Alternatively, the selected route and driving style may be changed in real-time when actual motion sickness values for a given portion of the route exceeds the determined motion sickness value for the given portion.).
With respect to independent claim 18, Larner discloses receiving, at a processor, ride quality feedback data from passengers of a fleet of autonomous vehicles as the autonomous vehicles traverse at least one roadway, wherein the ride quality feedback data corresponds to 
receiving, at the processor, driving data from the fleet of the autonomous vehicles as the autonomous vehicles traverse the at least one roadway, wherein the driving data specifies current states of the autonomous vehicles at times corresponding to when the ride quality feedback data is provided (see paragraph [0026]: Each portion of each route of the set of routes may be assigned a motion sickness value by combining a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles. The motion sickness value may indicate a likelihood that a passenger may experience motion sickness from a particular portion of the route and a particular driving style. Using characteristics of each portion of each route, the sway, surge, and heave motion sickness values may be based determined. The sway motion sickness value may be determined based on a lateral acceleration, or rate of change in the lateral motion of a vehicle; the surge motion sickness value may be determined based on a fore-aft acceleration, or rate of change in the fore-aft motion of a vehicle); 
aggregating, by the processor, the ride quality feedback data from the passengers and the driving data from the autonomous vehicles (see paragraph [0079] and [0080]: The motion 
supplementing roadway information with the aggregated ride quality feedback data at the locations and the aggregated driving data, wherein the aggregated ride quality feedback data is assigned to the locations in the roadway information based on the aggregated driving data, wherein the roadway information is stored in a memory associated with the processor (see paragraph [0026] and [0058]:  Each portion of each route of the set of routes may be assigned a motion sickness value by combining a sway motion sickness value, a surge motion sickness value, and a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles.  The storage system 350 may also include detailed map information similar in nature to the detailed map information 136, various control factor data, and driving styles for operating autonomous vehicles.).
With respect to dependent claim 20, Larner discloses transmitting, by the processor, an alert to the passengers, wherein the alert is configured to request ride quality feedback data from at least one passenger (see paragraph [0083]:  The evaluation of the passenger may comprise collecting feedback from the passenger during and/or after a trip. Feedback may include a rating of how comfortable the ride was, or a level of comfort, and may be averaged over time to determine a custom threshold value for the passenger. Each time feedback is received from the passenger, the threshold value may be updated.).
With respect to dependent claim 21, Larner discloses receiving user input specifying the preference of the passenger, wherein the user input specifying the preference of the passenger .  

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661